Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
October 26, 2016 and effective as of the Effective Date (as hereinafter
defined), is made and entered into by and among MGM GROWTH PROPERTIES OPERATING
PARTNERSHIP LP, a Delaware limited partnership (the “Borrower”), the other Loan
Parties under the Credit Agreement referred to below, each of the Lenders (as
hereinafter defined) party hereto and BANK OF AMERICA, N.A., as administrative
agent under the Credit Agreement referred to below (in such capacity, the
“Administrative Agent”).

RECITALS

A. The Borrower and the Lenders party hereto are parties to that certain Credit
Agreement, dated as of April 25, 2016 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among the Borrower, the banks, financial institutions and other entities
from time to time party thereto as lenders (including the L/C Issuer)
(collectively, the “Lenders”), and the Administrative Agent.

B. In connection with the Credit Agreement, the Loan Parties executed various
Loan Documents to guaranty and/or secure the obligations of the Borrower under
the Credit Agreement.

C. The Borrower has requested that the Lenders party hereto agree to amend the
Credit Agreement subject to, and in accordance with, the terms and conditions
set forth herein.

D. The Lenders party hereto are willing to agree to enter into this First
Amendment, subject to the conditions and on the terms set forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, each of the other Loan Parties
and each of the Lenders party hereto agree as follows:

1. Definitions. Except as otherwise expressly provided herein, capitalized terms
used in this First Amendment shall have the meanings given in the Credit
Agreement, and the rules of interpretation set forth in the Credit Agreement
shall apply to this First Amendment.

2. Amendments to Credit Agreement.

 

  (a) The following new definition is hereby added to Section 1.01 of the Credit
Agreement, inserted in proper alphabetical order:



--------------------------------------------------------------------------------

““First Amendment Effective Date” shall mean the “Effective Date” as defined in
that certain First Amendment to Credit Agreement, dated as of October 26, 2016,
among the Borrower, the other Loan Parties, the Administrative Agent and the
Lenders party thereto.”

““Debt Rating” means, as of any date of determination, each of the corporate
credit rating of the Borrower determined by S&P and the corporate family rating
of the Borrower determined by Moody’s.

Initially, the Applicable Rate in respect of the Term B Facility shall be at
Pricing Level 2. Thereafter, each change in the Applicable Rate in respect of
the Term B Facility resulting from a publicly announced change in the Debt
Rating shall be effective, in the case of an upgrade or a downgrade, during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change. In no
event shall the Administrative Agent be responsible for, or have any liability
for, monitoring the Debt Rating.”

 

  (b) The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended by amending and restating clause (b) thereof as
follows (for the avoidance of doubt, without affecting the paragraph following
such clause (b)):

“and (b) in respect of the Term B Facility, the following percentages per annum,
based on the Debt Rating as set forth below:

 

Applicable Rate

 

Pricing
Level

  

Debt Ratings
S&P and Moody’s

   Eurodollar Rate     Base Rate  

1

  

Both Ba3 or better and BB- or better

     2.50 %      1.50 % 

2

  

Below Ba3 or below BB- (or if for any reason Pricing Level 1 does not apply)

     2.75 %      1.75 % 

”

 

  (c) Section 2.04(a) of the Credit Agreement is hereby amended by amending and
restating the penultimate sentence thereof as follows:

“Notwithstanding anything to the contrary contained herein, any prepayment of
the Term B Facility made after the First Amendment Effective Date but on or
prior to the six (6) month anniversary of the First Amendment Effective Date in
connection with a Repricing Event shall be accompanied by the payment of the fee
described in Section 2.08(c).”

 

2



--------------------------------------------------------------------------------

  (d) Section 2.04(b)(iv) of the Credit Agreement is hereby amended by amending
and restating the last sentence thereof as follows:

“Any prepayment of the Term B Facility after the First Amendment Effective Date
and on or prior to the six (6) month anniversary of the First Amendment
Effective Date pursuant to Section 2.04(b)(ii) in connection with a Repricing
Event described in clause (i) of the definition thereof shall be accompanied by
the payment of the fee described in Section 2.08(c).”

 

  (e) Section 2.08(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(c) Repricing Fee. If a Repricing Event is consummated after the First
Amendment Effective Date and on or prior to the six (6) month anniversary of the
First Amendment Effective Date, the Borrower agrees to pay to the Administrative
Agent, for the ratable account of (i) each Term B Lender with Term B Loans that
are repaid and (ii) each Term B Lender that withholds its consent to such
Repricing Event and is replaced or terminated as a Term B Lender under
Section 11.13, a fee in an amount equal to 1.00% of (x) in the case of a
Repricing Event described in clause (i) of the definition thereof, the aggregate
principal amount of all Term B Loans of such Term B Lender that are prepaid in
connection with such Repricing Event and (y) in the case of a Repricing Event
described in clause (ii) of the definition thereof, the aggregate principal
amount of all Term B Loans of such Term B Lender that are so assigned or
terminated and repaid under Section 11.13. Such fees shall be earned, due and
payable upon the date of the effectiveness of such Repricing Event.”

3. Representations and Warranties. To induce the Lenders party hereto to agree
to this First Amendment, the Borrower and each of the other Loan Parties
represent to the Lenders and the Administrative Agent that as of the date hereof
and as of the Effective Date:

(a) the Borrower and each of the other Loan Parties have all requisite power and
authority to enter into, execute and deliver this First Amendment and to carry
out the transactions contemplated by, and to perform its obligations under or in
respect of, this First Amendment;

(b) the execution and delivery of this First Amendment and the performance of
the obligations of the Borrower and each of the other Loan Parties under or in
respect of this First Amendment have been duly authorized by all necessary
corporate or other organizational action on the part of the Borrower and each of
the other Loan Parties;

(c) the execution and delivery of this First Amendment and the performance of
the obligations of such Loan Party under or in respect of this First Amendment
do not and will not (i) require any consent or approval not heretofore obtained
of any member, partner, director, stockholder, security holder or creditor of
such Loan Party; (ii) violate or conflict with any provision of such party’s
charter, articles of incorporation, operating agreement, partnership agreement
or bylaws, as applicable; (iii) violate or conflict with any provision of the
indentures

 

3



--------------------------------------------------------------------------------

governing the public Indebtedness of the Borrower and the Restricted
Subsidiaries, except to the extent that such violation or conflict could not
reasonably be expected to have a Material Adverse Effect; (iv) result in or
require the creation or imposition of any Lien upon or with respect to any
Property of the Borrower, and the Restricted Subsidiaries, other than Liens
permitted by Section 8.03 of the Credit Agreement; or violate any Requirement of
Law applicable to such Party, except to the extent that such violation could not
reasonably be expected to have a Material Adverse Effect;

(d) this First Amendment has been duly and validly executed and delivered by the
Borrower and each of the other Loan Parties and constitutes a legal, valid and
binding obligation of the Borrower and each of the other Loan Parties,
enforceable against the Borrower and each of the other Loan Parties in
accordance with its terms, except as enforcement may be limited by Debtor Relief
Laws, Gaming Laws or equitable principles relating to the granting of specific
performance and other equitable remedies as a matter of judicial discretion;

(e) after giving effect to this First Amendment, no event has occurred and is
continuing or will result from the execution and delivery of this First
Amendment or the performance by the Borrower and the other Loan Parties of their
obligations hereunder that would constitute a Default or an Event of Default;
and

(f) each of the representations and warranties made by such Loan Party in or
pursuant to Article V of the Credit Agreement, as amended hereby, is true and
correct in all material respects on and as of the Effective Date as if made on
and as of such date; provided, that, to the extent that such representations or
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further, that, any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.

4. Effectiveness of this First Amendment. This First Amendment shall be
effective only if and when:

(a) the Borrower, the other Loan Parties, and each Lender who has consented
hereto have delivered their fully executed signature pages hereto to the
Administrative Agent;

(b) each of the representations and warranties contained in Section 3 of this
First Amendment shall be true and correct in all material respects;

(c) at such time that this First Amendment becomes effective, all Term B Loans
are held by Term B Lenders who have consented to this First Amendment with
respect to their entire respective Term B Loans at such time;

(d) the Borrower shall have paid all fees and expenses owed to the
Administrative Agent, the BofA Arranger (as defined below) and the Lenders
accrued through and including the Effective Date to such Administrative Agent,
BofA Arranger and Lenders; and

 

4



--------------------------------------------------------------------------------

(e) unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced at least three
Business Days prior to the Effective Date.

This First Amendment shall be effective on the date (the “Effective Date”) on
which all of the foregoing conditions are satisfied (such conditions to be
satisfied no later than October 28, 2016).

5. Acknowledgments. By executing this First Amendment, each of the Loan Parties
(a) consents to this First Amendment and the performance by the Borrower and
each of the other Loan Parties of their obligations hereunder, (b) acknowledges
that notwithstanding the execution and delivery of this First Amendment, the
obligations of each of the Loan Parties under the Guaranty, the Pledge
Agreement, the Security Agreement and each of the other Loan Documents to which
such Loan Party is a party are not impaired or affected and the Guaranty, the
Pledge Agreement, the Security Agreement and each such Loan Document continues
in full force and effect and (c) affirms and ratifies, to the extent it is a
party thereto, the Guaranty, the Pledge Agreement, the Security Agreement and
each other Loan Document with respect to all of the Obligations as amended
hereby.

6. Miscellaneous.

(a) THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN ANY LOAN DOCUMENT
WHICH EXPRESSLY STATES THAT IT SHALL BE GOVERNED BY THE LAW OF ANOTHER
JURISDICTION) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL EACH BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK. 

(b) This First Amendment may be executed in one or more duplicate counterparts
and, subject to the other terms and conditions of this First Amendment, when
signed by all of the parties listed below shall constitute a single binding
agreement. Delivery of an executed signature page to this First Amendment by
facsimile transmission or electronic mail shall be as effective as delivery of a
manually signed counterpart of this First Amendment.

(c) The Borrower has appointed each of Bank of America, N.A. (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this First Amendment,
collectively with Bank of America, N.A., the “BofA Arranger”), JPMorgan Chase
Bank, N.A., Barclays Bank PLC, BNP Paribas Securities Corp., Citigroup

 

5



--------------------------------------------------------------------------------

Global Markets Inc., Credit Agricole Corporate and Investment Bank, Deutsche
Bank Securities Inc., Fifth Third Bank, Morgan Stanley Senior Funding, Inc.,
Sumitomo Mitsui Banking Corporation and SunTrust Robinson Humphrey, Inc. to act
as joint lead arrangers and joint bookrunners for this First Amendment (in such
capacity, the “First Amendment Arrangers”), JPMorgan Chase Bank, N.A. to act as
syndication agent for this First Amendment (in such capacity, the “First
Amendment Syndication Agent”), and each of Bank of America, N.A., Barclays Bank
PLC, BNP Paribas Securities Corp., Citigroup Global Markets Inc., Citizens Bank,
N.A., Credit Agricole Corporate and Investment Bank, Deutsche Bank Securities
Inc., Fifth Third Bank, Morgan Stanley Senior Funding, Inc., Sumitomo Mitsui
Banking Corporation, SunTrust Bank and The Bank of Nova Scotia to act as
co-documentation agents for this First Amendment (in such capacity, the “First
Amendment Co-Documentation Agents”). Each First Amendment Arranger, the First
Amendment Syndication Agent and each First Amendment Co-Documentation Agent
shall in such capacity, as applicable, be entitled to all of the rights,
protections and immunities of an “Arranger” under the Credit Agreement;
provided, that in no event will the First Amendment Arrangers, the First
Amendment Syndication Agent and the First Amendment Co-Documentation Agents
(other than the BofA Arranger) be entitled to any fees and expenses, and in no
event will the Borrower be obligated to pay any fees and expenses to any of the
First Amendment Arrangers, the First Amendment Syndication Agent and the First
Amendment Co-Documentation Agents (other than the BofA Arranger), in connection
with their roles as First Amendment Arrangers, First Amendment Syndication Agent
and First Amendment Co-Documentation Agents, as applicable.

(d) Except as amended hereby, all of the provisions of the Credit Agreement and
the other Loan Documents shall remain in full force and effect except that each
reference to the “Credit Agreement”, or words of like import in any Loan
Document, shall mean and be a reference to the Credit Agreement as amended
hereby. This First Amendment shall be deemed a “Loan Document” as defined in the
Credit Agreement. Sections 11.14(b), 11.14(c), 11.14(d) and 11.15 of the Credit
Agreement shall apply to this First Amendment as if expressly set forth herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed as of the day and year first above written, to be effective as of the
Effective Date.

 

Borrower: MGM GROWTH PROPERTIES LIMITED PARTNERSHIP LP By:  

/s/ Andy H. Chien

Name:  

Andy H. Chien

Title:  

Chief Financial Officer and Treasurer

Other Loan Parties: MGP LESSOR, LLC MGP LESSOR HOLDINGS, LLC MGP ESCROW
CO-ISSUER, INC. By:  

/s/ Andy H. Chien

Name:  

Andy H. Chien

Title:  

Chief Financial Officer and Treasurer

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ DeWayne D. Rosse

Name:  

DeWayne D. Rosse

Title:  

Assistant Vice President

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

[Lender signature pages on file with the Administrative Agent]